Exhibit 10.4

EXECUTION COPY

RECEIVABLES PURCHASE AGREEMENT

Dated as of April 4, 2007

between

COMPUCREDIT INTERNATIONAL ACQUISITION CORPORATION

and

PARTRIDGE FUNDING CORPORATION

 



--------------------------------------------------------------------------------

 

ARTICLE I

DEFINITIONS

  

Section 1.01.

  Definitions    2

Section 1.02.

  Other Definitional Provisions    9

Section 1.03.

  Incorporation By Reference    9  

ARTICLE II

PURCHASE AND CONVEYANCE OF RECEIVABLES

  

Section 2.01.

  Purchase    10  

ARTICLE III

CONSIDERATION AND PAYMENT

  

Section 3.01.

  Purchase Price    11

Section 3.02.

  Adjustments to Purchase Price    11

Section 3.03.

  Payments to the Accounts Owner    13  

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

  

Section 4.01.

  Representations and Warranties of Seller    14

Section 4.02.

  Representations and Warranties of Seller Relating to the Agreement and the
Receivables    15

Section 4.03.

  Representations and Warranties of Purchaser    16  

ARTICLE V

COVENANTS

  

Section 5.01.

  Covenants of Seller    18

Section 5.02.

  Covenants of Seller with Respect to each Partridge Receivables Purchase
Agreements and the Sale and Purchase Agreement    19

Section 5.03.

  Personal Data    19  

ARTICLE VI

REPURCHASE OBLIGATION

  

Section 6.01.

  Seller’s Repurchase Obligations    20

Section 6.02.

  Repurchase Price    20

Section 6.03.

  Reassignment of Noteholders’ Interest in Trust Portfolio    20  

ARTICLE VII

TERM AND PURCHASE TERMINATION

  

Section 7.01.

  Term    22

Section 7.02.

  Purchase Termination    22

 

-i-



--------------------------------------------------------------------------------

 

ARTICLE VIII

MISCELLANEOUS PROVISIONS

  

Section 8.01.

  Amendment    23

Section 8.02.

  Governing Law    23

Section 8.03.

  Notices    23

Section 8.04.

  Severability of Provisions    23

Section 8.05.

  Assignment    24

Section 8.06.

  Acknowledgement and Agreement of Seller    24

Section 8.07.

  Further Assurances    24

Section 8.08.

  No Waiver; Cumulative Remedies    24

Section 8.09.

  Counterparts    24

Section 8.10.

  Binding; Third-Party Beneficiaries    24

Section 8.11.

  Merger and Integration    25

Section 8.12.

  Headings    25

Section 8.13.

  Schedules and Exhibits    25

Section 8.14.

  Survival of Representations and Warranties    25

Section 8.15.

  Nonpetition Covenant    25

 

-ii-



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT, dated as of April 4, 2007, by and between
CompuCredit International Acquisition Corporation, a corporation organized and
existing under the laws of the State of Nevada (together with its permitted
successors and assigns, “Seller”) and Partridge Funding Corporation, a
corporation organized and existing under the laws of the State of Nevada
(together with its permitted successors and assigns, “Purchaser”).

W I T N E S S E T H:

WHEREAS, under the terms of an Agreement Relating to the Sale and Purchase of
Partridge Business (as amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof, the “Sale and
Purchase Agreement”), dated as of April 4, 2007, among Barclays Bank PLC, a
company incorporated in England and Wales (“Barclays Bank”), CompuCredit UK
Limited, a company incorporated in England and Wales (“CompuCredit UK”),
CompuCredit Services Corp., a Nevada corporation, and Seller, Barclays will
sell, among other items, certain credit card accounts and receivables to
Seller’s designee, R. Raphael & Sons PLC, a company incorporated in England and
Wales (“Raphaels Bank”);

WHEREAS, under the terms of a Receivables Purchase Agreement (as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof, the “RB Receivables Purchase Agreement”),
dated as of April 4, 2007, between Raphaels Bank and Seller, Raphaels Bank will
sell and Seller will purchase from time to time certain Receivables (hereinafter
defined) arising under the Accounts (hereinafter defined) existing at the
Cut-Off Time (hereinafter defined) and thereafter created;

WHEREAS, Purchaser desires to purchase from the Seller, from time to time,
certain Receivables arising under the Accounts existing at the Cut-Off Time and
thereafter created;

WHEREAS, Seller desires to sell and assign from time to time Receivables to
Purchaser upon the terms and conditions hereinafter set forth;

WHEREAS, it is contemplated that the Receivables purchased hereunder will be
transferred by Purchaser to the Issuer and a security interest therein will be
granted by the Issuer to the Indenture Trustee (hereinafter defined) in
connection with the issuance of certain notes; and

WHEREAS, Seller agrees that all representations, warranties, covenants and
agreements made by Seller herein with respect to the Accounts and Receivables
shall also be for the benefit of the Issuer and the Indenture Trustee for the
benefit of the holders of the Notes and any Series Enhancers.

NOW, THEREFORE, it is hereby agreed by and between Purchaser and Seller as
follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. All capitalized terms used herein and not defined
herein shall have the meaning ascribed thereto in the Indenture, the Trust
Agreement or the Transfer and Servicing Agreement; in addition, the following
words and phrases shall have the following meanings:

“Account” shall mean each VISA®1 consumer revolving credit card account conveyed
by Barclays to Raphaels Bank pursuant to the Sale and Purchase Agreement and
identified by name and account number on the Account Schedule, including Related
Accounts and Transferred Accounts.

“Account Owner” shall mean (i) prior to the Conversion Date, Barclays Bank and
(ii) on and after the Conversion Date, Raphaels Bank or any other entity which
is the owner or issuer of the credit card relating to an Account pursuant to a
Credit Card Agreement.

“Account Ownership Agreement” shall mean the Account Ownership Agreement dated
as of April 4, 2007 between Raphaels Bank, CIAC and the Seller.

“Account Schedule” shall mean a computer file or microfiche list containing a
true and complete list of all Accounts delivered to Purchaser by Seller on or
prior to the Closing Date.

“Agreement” shall mean this Receivables Purchase Agreement, as it may be
amended, amended and restated, supplemented, or otherwise modified from time to
time.

“Barclays Bank” shall have the meaning set forth in the Recitals hereto.

“Cash Advance Fees” shall have the meaning set forth in the Credit Card
Agreement applicable to each Account for cash advance fees or similar terms if
such fees are provided for with respect to such Account.

“Charged-Off Accounts” shall mean the Accounts that are identified by name and
account number on the Account Schedule as having been charged-off by Barclays
Bank in accordance with its applicable policy as of the Cut-Off Time.

“CIAC” shall mean CompuCredit International Acquisition Corporation, a Nevada
Corporation.

“Closing Date” shall mean April 4, 2007.

“Closing Purchase Price” shall have the meaning set forth in subsection 3.01(a).

“Collections” shall mean, to the extent transferred to Seller pursuant to a
Partridge Receivables Purchase Agreement, all payments by or on behalf of
Obligors received in respect of

 

--------------------------------------------------------------------------------

1

VISA® is a registered trademark of VISA U.S.A., Inc.

 

2



--------------------------------------------------------------------------------

the Receivables, in the form of cash, checks, SWIFT payments, wire transfers,
direct debits, bank giro credits, electronic transfers, ATM transfers or any
other form of payment and all other amounts specified by this Agreement as
constituting Collections, including Interchange, Insurance Proceeds, and
Recoveries with respect to the Receivables.

“CompuCredit UK” shall have the meaning set forth in the Recitals hereto.

“Conversion Date” shall mean the date on which Seller provides notice to
Purchaser that Raphaels Bank has issued replacement Credit Cards to all Obligors
bearing the name of Raphaels Bank in place of the existing Credit Cards bearing
the name of Barclays Bank.

“Conveyance” shall have the meaning set forth in subsection 2.01(a).

“Conveyance Papers” shall have the meaning set forth in subsection 4.01(a)(iii).

“Covered Account” shall have the meaning set forth in Section 6.01.

“Credit Adjustment” shall have the meaning set forth in Section 3.02(c).

“Credit Card” shall mean the plastic VISA credit card issued by the Account
Owner to each Obligor pursuant to the relevant Credit Card Agreement.

“Credit Card Agreement” shall mean, with respect to a revolving credit card
account, the agreements between the Account Owner and the Obligor governing the
terms and conditions of such account, as such agreements or statements may be
amended, modified or otherwise changed from time to time and as distributed
(including any amendments and revisions thereto) to holders of such Account.

“Credit Card Guidelines” shall mean the respective policies and procedures of
the Servicer or the Account Owner as such policies and procedures relate to the
Accounts and as such may be amended from time to time, (a) relating to the
operation of its credit card business, which generally are applicable to its
portfolio of revolving credit card accounts or, in the case of an Account Owner
that has only a portion of its portfolio subject to a Partridge Receivables
Purchase Agreement, applicable to such portion of its portfolio, and in each
case which are consistent with prudent practice, including the policies and
procedures for determining the creditworthiness of credit card customers and the
extension of credit to credit card customers, and (b) relating to the
maintenance of credit card accounts and collection of credit card receivables.

“Cut-Off Time” shall mean 11:59 p.m. London time on April 3, 2007.

“Debtor Relief Laws” shall mean (i) the United States Bankruptcy Code and
(ii) all other applicable liquidation, conservatorship, bankruptcy, moratorium,
arrangement, receivership, insolvency, reorganization, suspension of payments,
adjustment of debt, marshalling of assets or similar debtor relief laws of the
United States, any state or any foreign country from time to time in effect
affecting the rights of creditors generally.

 

3



--------------------------------------------------------------------------------

“Declaration of Trust” shall mean the declaration of trust, dated the date
hereof, made by Barclays Bank in respect of the Receivables and the other
Purchased Assets in favor of Raphaels Bank as CIAC’s designee.

“Eligible Account” shall mean a VISA consumer revolving credit card account
which, as of the Cut-Off Time, has the following characteristics:

(a) is in existence, owned and maintained by the Account Owner;

(b) is not a Charged-Off Account; and

(c) is not an Excluded Account.

“Eligible Receivable” shall mean each Receivable:

(a) which has arisen in an Eligible Account;

(b) which was created in compliance in all material respects with all
Requirements of Law applicable to the institution which owned such Receivable at
the time of its creation and pursuant to a Credit Card Agreement which complies
in all material respects with all Requirements of Law;

(c) with respect to which all material consents, licenses, approvals or
authorizations of, or registrations or declarations in respect of the Financial
Services and Markets Act 2000, the Consumer Credit Act 1974 and the Data
Protection Act 1998 or with any Governmental Authority required to be obtained,
effected or given in connection with the creation of such Receivable or the
execution, delivery and performance by the Account Owner of its obligations, if
any, under the related Credit Card Agreement pursuant to which such Receivable
was created, have been duly obtained, effected or given and are in full force
and effect;

(d) as to which, at the time of the transfer of such Receivable to Purchaser,
Seller has good and marketable title thereto free and clear of all Encumbrances;

(e) which, at the time of the transfer of such Receivable to Purchaser, is the
legal, valid and binding payment obligation of the Obligor thereon enforceable
against such Obligor in accordance with its terms, except as such enforceability
may be limited by applicable Debtor Relief Laws and except as such
enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in equity);

(f) which, at the time of transfer to Purchaser, has not been waived or modified
except as permitted in accordance with the Credit Card Guidelines and which
waiver or modification is reflected in the Account Owner’s or Servicer’s
computer file of revolving credit card accounts or, with respect to terms other
than pricing terms, otherwise on its books and records;

(g) which, at the time of transfer to Purchaser, is not subject to any right of
rescission, setoff, counterclaim or any other defense (including defenses
arising out of violations of usury laws) of the Obligor, other than defenses
arising out of applicable Debtor Relief Laws and except as such enforceability
may be limited by general principles of equity (whether considered in a
proceeding at law or equity);

 

4



--------------------------------------------------------------------------------

(h) as to which, at the time of transfer to Purchaser, Seller has satisfied all
of its obligations under the applicable Credit Card Agreement to the applicable
Obligor required to be satisfied by such time; and

(i) as to which, at the time of transfer to Purchaser, Seller has not taken any
action which would impair, or omitted to take any action the omission of which
would impair, the rights of Purchaser in such Receivable.

“Encumbrance” shall mean any security interest, mortgage, claim, charge (fixed
or floating), deed of trust, pledge, hypothecation, assignment, deposit
arrangement, equity interest, encumbrance, lien (statutory or other),
preference, participation interest, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including any
conditional sale or other title retention agreement, or any financing lease
having substantially the same economic effect as any of the foregoing.

“Excluded Account” shall mean a credit card account which, as of the Cut-Off
Time, has one or more of the following characteristics:

(a) is the subject of a dispute as to the validity, enforceability or existence
of the account, or the underlying Credit Card Agreement, which dispute has
either been notified to Account Owner in writing or is recorded in the Account
Owner’s records as of the Cut-Off Time;

(c) is charged off or should have been charged off in accordance with the
Policies and Procedures;

(d) is subject to litigation, other than credit card accounts that are in
litigation solely as a result of legal collection initiated by the Account
Owner;

(e) does not have an address located in the United Kingdom;

(f) in respect of which the first payment has become due and payable and the
Obligor has never made a payment;

(g) has been re-aged other than in accordance with the Policies and Procedures
(but excluding any accounts which have been re-aged incorrectly as a result of a
conversion as disclosed to Seller by Barclays Bank) and the aggregate amount of
outstanding Receivables related thereto as of the Cut-Off Time exceed £125,000;

(h) any test accounts opened or maintained by the Account Owner with respect to
the VISA system for verification or other internal purposes;

(i) the Obligor in respect of which has pledged assets or made a cash collateral
deposit as full or partial security for payment of Receivables outstanding as of
the Cut-Off Time, which assets or deposits are held by the Account Owner as of
the Closing Date;

 

5



--------------------------------------------------------------------------------

(j) the Obligor in respect of which is dead or has had an individual voluntary
arrangement approved by the Account Owner on or before the Cut-Off Time;

(k) has been originated by fraud or fraudulent action on or before the Cut-Off
Time;

(l) is not identified on the Account Schedule as a “B” account or as a “C”
account; or

(m) the Obligor in respect of which has been declared bankrupt.

“Finance Charge Receivables” shall mean, to the extent transferred to Seller
pursuant to a Partridge Receivables Purchase Agreement, all Receivables that
constitute (i) Periodic Rate Finance Charges, (ii) Cash Advance Fees,
(iii) annual membership fees and annual service charges, (iv) Late Fees and
(v) Overlimit Fees.

“Governmental Authority” shall mean any governmental, regulatory or
self-regulatory entity, in the United Kingdom or in the United States of
America, or any state thereof or any other foreign governmental state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Indenture” shall mean the Master Indenture, dated as of April 4, 2007, among
the Issuer, the Indenture Trustee and CIAC as Servicer, as modified or
supplemented by any indenture supplement thereto.

“Indenture Trustee” shall mean Deutsche Bank Trust Company Americas in its
capacity as indenture trustee under the Indenture, or its successor in interest,
or any successor indenture trustee appointed as provided in the Indenture.

“Insolvency Event” shall have the meaning set forth in Section 7.02.

“Insurance Proceeds” shall mean, to the extent transferred to Seller pursuant to
a Partridge Receivables Purchase Agreement, any amounts received pursuant to any
credit insurance policies covering any Obligor with respect to Receivables under
such Obligor’s Account.

“Interchange” shall mean, to the extent transferred to Seller pursuant to a
Partridge Receivables Purchase Agreement, all interchange fees payable to the
Account Owner (net of any interchange fees paid by such Account Owner), in its
capacity as credit card issuer, through VISA in connection with cardholder
charges for goods or services with respect to the Accounts.

“Issuer” shall mean Partridge Acquired Portfolio Business Trust, a Nevada
business trust.

“Late Fees” shall have the meaning set forth in the Credit Card Agreement
applicable to each Account for late fees or similar terms if such fees are
provided for with respect to such Account.

 

6



--------------------------------------------------------------------------------

“Obligor” shall mean, with respect to any Account, the Person or Persons
obligated to make payments with respect to such Account, including any guarantor
thereof, but excluding any merchant.

“Operating Regulations” shall mean the by-laws, rules and regulations of Visa.

“Overlimit Fees” shall have the meaning set forth in the Credit Card Agreement
applicable to each Account for overlimit fees or similar terms if such fees are
provided for with respect to such Account.

“Owner Trustee” shall mean Wilmington Trust FSB, a federal savings bank, not in
its individual capacity but solely as Owner Trustee under the Trust Agreement
(unless otherwise specified therein), and any successor Owner Trustee
thereunder.

“Partridge Receivables Purchase Agreement” shall mean the RB Receivables
Purchase Agreement and any receivables purchase agreement, substantially in the
form of such agreement, entered into between Seller and an Account Owner in the
future.

“Periodic Rate Finance Charges” shall have the meaning set forth in the Credit
Card Agreement applicable to each Account for finance charges (due to periodic
rate) or any similar term.

“Person” shall mean any person or entity, including any individual, corporation,
limited liability company, partnership, joint venture, association, joint-stock
company, trust, unincorporated organization, governmental entity or other entity
of any nature, whether or not a legal entity.

“Personal Data” shall have the meaning given to that term in the United Kingdom
Data Protection Act 1998, as amended. Personal Data shall not include the
Account numbers of the Obligors.

“Principal Receivables” shall mean, to the extent transferred to Seller pursuant
to a Partridge Receivables Purchase Agreement, all Receivables other than
Finance Charge Receivables.

“Purchase Price” shall have the meaning set forth in subsection 3.01(a).

“Purchased Assets” shall have the meaning set forth in subsection 2.01(a).

“Purchase Price Adjustment” shall have the meaning set forth in subsection
3.02(a).

“Purchaser” shall have the meaning set forth in the Preamble hereto.

“Raphaels Bank” shall have the meaning set forth in the Recitals hereto.

“RB Receivables Purchase Agreement” shall mean the Receivables Purchase
Agreement between Raphaels Bank and Seller, dated as of April 4, 2007, as it may
be further amended, amended and restated, supplemented, or otherwise modified
from time to time.

 

7



--------------------------------------------------------------------------------

“Receivable” shall mean any amount owing by the Obligor under an Account from
time to time to the extent, but only to the extent, that such amount owing has
been conveyed to Seller pursuant to a Partridge Receivables Purchase Agreement.

“Recoveries” shall mean, to the extent transferred to Seller pursuant to a
Partridge Receivables Purchase Agreement, all amounts received with respect to
Receivables which have been previously charged off.

“Related Account” shall mean an Account with respect to which a new credit
account number has been issued by the Account Owner or Servicer under
circumstances resulting from an error or a lost or stolen credit card not
requiring standard application and credit evaluation procedures under the Credit
Card Guidelines, provided that such Related Account can be traced or identified,
by reference to or by way of an Account Schedule, as an Account into which an
Account has been transferred.

“Related Agreements” shall mean the Sale and Purchase Agreement, the Account
Ownership Agreement, each Partridge Receivables Purchase Agreement, the Trust
Agreement, the Indenture and the Transfer and Servicing Agreement.

“Repurchase Price” shall have the meaning set forth in Section 6.02.

“Requirements of Law” shall mean, with respect to any Person, the Operating
Regulations and the requirements of any national, supra-national or local law,
statute, rule or regulation or judicial, governmental, or administrative order,
decree or ruling or any provision of any organizational, corporate,
constitutional or governing documents, applicable to the Seller or the Accounts
or the Account Owner in relation to the credit card business conducted pursuant
to the Account Ownership Agreement or the actions of any party to this Agreement
in the performance of its respective obligations hereunder or under any Related
Agreements.

“Sale and Purchase Agreement” shall have the meaning set forth in the Recitals
hereto.

“Seller” shall have the meaning set forth in the Preamble hereto.

“Servicer” shall mean the Servicer from time to time under the Transfer and
Servicing Agreement.

“Signing Statement” shall mean a statement reflecting the net daily cash
settlements of cash receipts and cash disbursements with regard to the Accounts
for the period between the Valuation Date and the Closing Date to be delivered
by Seller to Purchaser within twenty (20) Business Days following the Closing
Date.

“Transfer and Servicing Agreement” shall mean the Transfer and Servicing
Agreement, dated as of April 4, 2007, among CIAC, as Servicer, Purchaser, as
Transferor, the Issuer and the Indenture Trustee.

“Transferred Account” shall mean each account (other than a Related Account)
into which an Account shall be transferred, provided that such transfer was made
in accordance with the Credit Card Guidelines, and further provided that such
Transferred Account can be traced or identified, by reference to or by way of an
Account Schedule, as an Account into which an Account has been transferred.

 

8



--------------------------------------------------------------------------------

“Trust Agreement” shall mean the Partridge Acquired Portfolio Master Business
Amended and Restated Trust Agreement, dated as of April 4, 2007, between
Purchaser and Wilmington Trust FSB.

“Valuation Date” shall mean 11:59 p.m. London time on February 28, 2007.

“UCC” shall mean the Uniform Commercial Code as in effect in the applicable
jurisdiction.

“VISA” shall mean Visa International Services Association, Visa Europe Limited
and any other Visa entity, as appropriate, and their successors in interest.

Section 1.02. Other Definitional Provisions.

(a) All terms defined in this Agreement shall have the defined meanings when
used in any certificate, other document, or Conveyance Paper made or delivered
pursuant hereto unless otherwise defined therein.

(b) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement; and Section, subsection, Schedule
and Exhibit references contained in this Agreement are references to Sections,
subsections, Schedules and Exhibits in or to this Agreement unless otherwise
specified.

(c) Terms used herein that are defined in the New York UCC and not otherwise
defined shall have the meanings set forth in the New York UCC unless the context
requires otherwise.

Section 1.03. Incorporation By Reference.

Each reference herein to the Sale and Purchase Agreement, the Account Ownership
Agreement, the RB Receivables Purchase Agreement, the Trust Agreement, the
Indenture, the Transfer and Servicing Agreement, or any other Related Agreement,
refers to such agreement as in effect on the Closing Date unless otherwise
agreed to by Seller and Purchaser.

[END OF ARTICLE I]

 

9



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND CONVEYANCE OF RECEIVABLES

Section 2.01. Purchase.

(a) In consideration of the payment of the Purchase Price as provided herein,
Seller does hereby sell, transfer, assign, set over and otherwise convey to
Purchaser (collectively, the “Conveyance”), without recourse except as provided
herein, all its right, title and interest in, to and under, whether now owned or
hereafter acquired, all Receivables existing as of the Cut-Off Time arising in
the Accounts (including Transferred Accounts and Related Accounts related to
such Accounts), and thereafter created from time to time in such Accounts, all
monies due or to become due and all amounts received or receivable with respect
thereto, all Collections with respect to such Receivables, the trust over the
foregoing created by Barclays Bank in favor of Raphaels Bank pursuant to the
Declaration of Trust, each Partridge Receivables Purchase Agreement, the Sale
and Purchase Agreement and all documents executed from time to time in
connection therewith (all of the foregoing being the “Purchased Assets”).

(b) The Receivables existing in the Accounts as of the Cut-Off Time and
thereafter arising in the Accounts on or prior to the Closing Date, and the
related Purchased Assets, shall be and hereby are sold by Seller and purchased
by Purchaser on the Closing Date. Receivables arising in the Accounts after the
Closing Date and the related Purchased Assets shall be and hereby are sold by
Seller and purchased by Purchaser on the date such Receivables arise.

(c) Seller shall record and file, at its own expense, any financing statements
(and amendments with respect to such financing statements when applicable) with
respect to the Purchased Assets meeting the requirements of applicable law in
such manner and in such jurisdictions as are necessary to perfect, and maintain
the perfection of, the Conveyance of such Purchased Assets from Seller to
Purchaser.

(d) Seller shall, at its own expense, (i) on or prior to the Closing Date,
indicate in its books and records that the Purchased Assets have been conveyed
to Purchaser in accordance with this Agreement and (ii) on or prior to the
Closing Date, deliver to Purchaser an Account Schedule. Such Account Schedule,
as supplemented from time to time, shall be delivered to Purchaser. Once the
books and records referenced in clause (i) of this paragraph have been indicated
with respect to any Purchased Asset, Seller further agrees not to alter such
indication during the remaining term of this Agreement unless and until Seller
has taken such action as is necessary or advisable to cause the interest of
Purchaser in the Purchased Assets to continue to be perfected and of first
priority.

(e) The parties hereto intend that the conveyance of the Purchased Assets by
Seller to Purchaser shall constitute an absolute sale, conveying good title,
free and clear of any Encumbrances, from Seller to Purchaser. In the event,
however, that it were to be determined that the transactions evidenced hereby
constitute a loan and not a purchase and sale, this Agreement shall constitute a
security agreement under applicable law, and Seller hereby grants to Purchaser a
first priority perfected security interest in all of Seller’s right, title and
interest, whether now owned or hereafter acquired, in, to and under the
Purchased Assets and the proceeds thereof to secure the obligations of Seller
hereunder.

[END OF ARTICLE II]

 

10



--------------------------------------------------------------------------------

ARTICLE III

CONSIDERATION AND PAYMENT

Section 3.01. Purchase Price.

(a) The “Closing Purchase Price” for the Receivables and the related Purchased
Assets conveyed to Purchaser under this Agreement on the Closing Date shall be
payable on the Closing Date and shall be an amount equal to the sum of the
amounts paid by Seller to purchase such Receivables pursuant to the Sale and
Purchase Agreement. The “Purchase Price” for the Receivables and the related
Purchased Assets to be conveyed to Purchaser under this Agreement after the
Closing Date shall be an amount equal to 100% of the aggregate balance of the
Principal Receivables so conveyed, adjusted to reflect such factors as Purchaser
and Seller mutually agree will result in a Purchase Price determined to be the
fair market value of such property. The Closing Purchase Price for the
Receivables arising in the Accounts on or before the Closing Date and the
related Purchased Assets shall be paid on the Closing Date, and the Purchase
Price for all other Receivables and the related Purchased Assets, shall be
payable on the Business Day following the day on which such Receivables and the
related Purchased Assets are conveyed by Seller to Purchaser; provided, however,
the Purchase Price for the Receivables arising in the Accounts after the Closing
Date and on or before April 12, 2007 shall be payable as soon as Purchaser
receives sufficient Collections to pay therefor but in any case by May 15, 2007.
The Closing Purchase Price and the Purchase Price shall be paid in cash.

(b) Notwithstanding any other provision of this Agreement, Seller shall not be
obligated to sell Receivables or other Purchased Assets to Purchaser to the
extent that Seller is not paid the Closing Purchase Price or the Purchase Price
therefor as provided herein.

Section 3.02. Adjustments to Purchase Price.

(a) Upon final determination of the Signing Statement, the Closing Purchase
Price shall be adjusted to reflect net daily cash settlements of cash receipts
and cash disbursements with regard to the Accounts for the period between the
Valuation Date and the Closing Date as reflected on the Signing Statement.
Seller shall pay Purchaser, or Purchaser shall pay Seller, as the case may be,
the aggregate amount reflected on the Signing Statement as the adjustment to the
Closing Purchase Price (the “Purchase Price Adjustment”). Such payment shall be
remitted no later than the fifth (5th) Business Day after the Signing Statement
has been agreed to by Seller and Purchaser to an account designated by the party
to which payment is due.

(b) The Closing Purchase Price shall also be adjusted due to the occurrence of
any of the following events:

(i) If the Account Owner is debited by VISA after the Cut-Off Time for a
chargeback in respect of which the Account Owner provided an Obligor with a
credit on an Account prior to the Cut-Off Time and such debit has not been
included in the Closing Purchase Price or any Purchase Price Adjustment then
Purchaser agrees to pay to Seller an amount equal to (a) 88%, in the case of an
Account with a “B” designation on the Account Schedule and (b) 21.5%, in the
case of an Account with a “C” designation on the Signing Statement, in each case
multiplied by the amount of such debit by VISA.

 

11



--------------------------------------------------------------------------------

(ii) If a check from a Obligor in payment of amounts owed on an Account, which
was credited to such Account prior to the Cut-Off Time, is returned unpaid by
the drawee after the Cut-Off Time and such return payment has not been included
in the Closing Purchase Price or any Purchase Price Adjustment) then Purchaser
agrees to pay to Seller an amount equal to (a) 88%, in the case of an Account
with a “B” designation on the Signing Statement and (b) 21.5%, in the case of an
Account with a “C” designation on the Signing Statement, in each case multiplied
by the amount of such returned check.

(iii) If Purchaser, the Account Owner or the Servicer provides a credit on an
Account pursuant to the Policies and Procedures or the policies and procedures
of the Account Owner, as applicable, in compliance with all Requirements of Law,
with respect to the use of an Account by a person other than the Obligor who did
not have actual, implied or apparent authority for such use and from which the
Obligor received no benefit prior to the Cut-Off Time, then Seller agrees to pay
to Purchaser (a) 88%, in the case of an Account with a “B” designation on the
Signing Statement and (b) 21.5%, in the case of an Account with a “C”
designation on the Signing Statement, in each case multiplied by the amount of
such credit, provided that if such credit is reversed then Purchaser agrees to
repay to Seller the amount paid by Seller with respect to such credit.

(iv) If an amount received by the Account Owner prior to the Cut-Off Time and
held in a suspense account at the Cut-Off Time is identified after the Cut-off
Time as a payment which should have been posted to an Account, then Seller
agrees to pay to Purchaser (a) 88%, in the case of an Account with a “B”
designation on the Signing Statement and (b) 21.5%, in the case of an Account
with a “C” designation on the Signing Statement, in each case multiplied by the
amount of such credit.

Each of the amounts determined above may be netted together to result in either
a net amount due to Seller or a net amount due to Purchaser. Any party with
knowledge of any facts relating to any event described in this Section 3.2(b)
shall provide, or cause to be provided, to the other party written notice and
supporting documentation (to the extent available to such party) in a monthly
request. Seller or Purchaser, as the case may be, shall, within five
(5) Business Days after receipt of such monthly request, reimburse the other
party, in immediately available funds, for the amount of said adjustment
Notwithstanding the foregoing, the parties agree that this Section 3.2(b) shall
be implemented fairly and equitably so as to avoid the double payment or failure
to pay any amount which would result in the unjust enrichment of any party
pursuant to the terms hereof.

(c) The Purchase Price shall be reduced on the second Business Day of each
calendar month (a “Credit Adjustment”) with respect to any Receivable previously
conveyed to Purchaser by Seller which has since been reduced by Seller or the
Servicer because of a rebate, refund, unauthorized charge or billing error to an
Obligor or because such Receivable was created in respect of merchandise which
was refused or returned by an Obligor. The amount of such reduction shall equal
the reduction in the balance of such Receivable resulting from the occurrence of
such event. In the event that a reduction pursuant to this Section 3.02(d)
causes the Purchase Price to be a negative number, Seller agrees that, not later
than 11:00 a.m., New York City time, on such date, Seller shall pay to Purchaser
cash in an amount equal to the amount by which the Credit Adjustment exceeds the
unadjusted Purchase Price.

 

12



--------------------------------------------------------------------------------

Section 3.03. Payments to the Accounts Owner. To the extent that an Account
Owner has not been paid any amounts owed to it with respect to the purchase
price of newly created Receivables under any Partridge Receivables Purchase
Agreement, Seller hereby directs Purchaser to pay, or cause to be paid, the
Purchase Price directly to the Account Owner in an amount equal to such unpaid
purchase price.

[END OF ARTICLE III]

 

13



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of Seller.

(a) Representations and Warranties of Seller Relating to Seller. Seller hereby
represents and warrants to, and agrees with, Purchaser as of the Closing Date
that:

(i) Organization and Good Standing. Seller is a corporation duly organized and
validly existing in good standing under the laws of the State of Nevada and has,
in all material respects, full power and authority to own its properties and
conduct its business as such properties are presently owned and such business is
presently conducted, and to execute, deliver and perform its obligations under
this Agreement.

(ii) Due Qualification. Seller is duly qualified to do business and is in good
standing as a foreign corporation (or is exempt from such requirements) and has
obtained all necessary licenses and approvals, in each jurisdiction in which
failure to so qualify or to obtain such licenses and approvals would have a
material adverse effect on Purchaser, the Issuer or the Noteholders.

(iii) Due Authorization. The execution, delivery and performance by Seller of
this Agreement, the Sale and Purchase Agreement, each Partridge Receivables
Purchase Agreement and any other document or instrument delivered pursuant
hereto on the Closing Date (such other documents or instruments, collectively,
the “Conveyance Papers”), and the consummation by Seller of the transactions
provided for in this Agreement, the Sale and Purchase Agreement, each Partridge
Receivables Purchase Agreement and such Conveyance Papers have been duly
authorized by Seller by all necessary action on the part of Seller.

(iv) No Conflict. The execution and delivery of this Agreement, the Sale and
Purchase Agreement, each Partridge Receivables Purchase Agreement and the
Conveyance Papers by Seller, the performance by Seller of the transactions
contemplated by this Agreement, the Sale and Purchase Agreement, each Partridge
Receivables Purchase Agreement and the Conveyance Papers, and the fulfillment by
Seller of the terms of this Agreement, the Sale and Purchase Agreement, each
Partridge Receivables Purchase Agreement and the Conveyance Papers applicable to
Seller will not conflict with, violate or result in any breach of any of the
material terms and provisions of, or constitute (with or without notice or lapse
of time or both) a material default under, any indenture, contract, agreement,
mortgage, deed of trust, or other instrument to which Seller is a party or by
which it or any of its properties are bound.

(v) No Violation. The execution, delivery and performance by Seller of this
Agreement, the Sale and Purchase Agreement, each Partridge Receivables Purchase
Agreement, and the Conveyance Papers and the fulfillment by Seller of the terms
contemplated herein and therein applicable to Seller will not conflict with or
violate any Requirements of Law applicable to Seller.

 

14



--------------------------------------------------------------------------------

(vi) No Proceedings. There are no proceedings or investigations pending or, to
the best knowledge of Seller, threatened, against Seller, before any
Governmental Authority (A) asserting the invalidity of this Agreement, the Sale
and Purchase Agreement, any Partridge Receivables Purchase Agreement or the
Conveyance Papers, (B) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement, the Sale and Purchase Agreement,
any Partridge Receivables Purchase Agreement or the Conveyance Papers,
(C) seeking any determination or ruling that, in the reasonable judgment of
Seller, would materially and adversely affect the performance by Seller of its
obligations under this Agreement, the Sale and Purchase Agreement, any Partridge
Receivables Purchase Agreement or the Conveyance Papers, or (D) seeking any
determination or ruling that would materially and adversely affect the validity
or enforceability of this Agreement, the Sale and Purchase Agreement, any
Partridge Receivables Purchase Agreement or the Conveyance Papers.

(vii) All Consents. All authorizations, consents, orders or approvals of or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given by Seller in connection with the execution and
delivery by Seller of this Agreement, the Sale and Purchase Agreement, each
Partridge Receivables Purchase Agreement and the Conveyance Papers and the
performance by Seller of the transactions contemplated by this Agreement, the
Sale and Purchase Agreement, each Partridge Receivables Purchase Agreement or
the Conveyance Papers have been duly obtained, effected or given and are in full
force and effect.

(viii) Insolvency. No Insolvency Event with respect to Seller has occurred and
the transfer of the Purchased Assets has not been made in contemplation of the
occurrence thereof.

(b) Notice of Breach. The representations and warranties set forth in
subsection 4.01(a) shall survive the transfer and assignment of the Purchased
Assets to Purchaser. Upon discovery by Seller or Purchaser of a breach of any of
the representations and warranties set forth in subsection 4.01(a), the party
discovering such breach shall give written notice to the other party, the Issuer
and the Indenture Trustee within three Business Days following such discovery;
provided that the failure to give notice within three Business Days does not
preclude subsequent notice.

Section 4.02. Representations and Warranties of Seller Relating to the Agreement
and the Receivables.

(a) Representations and Warranties. Seller hereby represents and warrants to
Purchaser as of the Closing Date (unless expressly stated otherwise) that:

(i) this Agreement constitutes a legal, valid and binding obligation of Seller
enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by applicable Debtor Relief Laws or general
principles of equity;

(ii) this Agreement constitutes a valid sale, transfer, assignment and
conveyance to Purchaser of all right, title and interest of Seller in the
Purchased Assets and such sale is perfected under the UCC;

 

15



--------------------------------------------------------------------------------

(iii) each Receivable existing as of the Cut-Off Time is an Eligible Receivable
and each Account existing as of the Cut-Off Time is an Eligible Account;

(iv) as of the date of transfer by Seller to Purchaser (after the Cut-Off Time)
of any new Receivable, such Receivable is an Eligible Receivable;

(v) the Receivables constitute “accounts” or “payment intangibles” within the
meaning of the applicable UCC;

(vi) Seller has caused or will have caused, within ten (10) days of the date of
this Agreement, the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect the ownership interest of Purchaser in the Receivables described in
Section 2.01; and

(vii) other than the ownership interest conveyed to Purchaser pursuant to this
Agreement, Seller has not pledged, charged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Receivables described in
Section 2.01. Seller has not authorized the filing of and is not aware of any
financing statements against Seller that include a description of collateral
covering such Receivables other than any financing statement (i) relating to the
ownership interest conveyed to Purchaser hereunder, or (ii) that has been
terminated.

(b) Notice of Breach. The representations and warranties set forth in
subsection 4.02(a) shall survive the sale of the Purchased Assets to Purchaser.
Upon discovery by either Seller or Purchaser of a breach of any of the
representations and warranties set forth in subsection 4.02(a), the party
discovering such breach shall give written notice to the other party, the Issuer
and the Indenture Trustee within three Business Days following such discovery;
provided that the failure to give notice within three Business Days does not
preclude subsequent notice. Seller hereby acknowledges that Purchaser intends to
rely on the representations in Sections 4.01 and 4.02 in connection with
representations made by Purchaser to its assignees, including but not limited to
in connection with the transfer made by Purchase to the Issuer pursuant to the
Transfer and Servicing Agreement and the security interest granted by the Issuer
to the Indenture Trustee pursuant to the Indenture, and that the Indenture
Trustee and the Issuer may enforce such representations directly against Seller.

Section 4.03. Representations and Warranties of Purchaser.

(a) Representations and Warranties. As of the Closing Date, Purchaser hereby
represents and warrants to, and agrees with, Seller that:

(i) Organization and Good Standing. Purchaser is a corporation duly organized
and validly existing under the laws of the State of Nevada and has, in all
material respects, full power and authority to own its properties and conduct
its business as such properties are presently owned and such business is
presently conducted and to execute, deliver and perform its obligations under
this Agreement.

(ii) Due Authorization. The execution and delivery by Purchaser of this
Agreement and the Conveyance Papers to which Purchaser is a party and the
consummation by Purchaser of the transactions provided for in this Agreement and
the Conveyance Papers to which Purchaser is a party have been duly authorized by
Purchaser by all necessary action on the part of Purchaser.

 

16



--------------------------------------------------------------------------------

(iii) No Conflict. The execution and delivery by Purchaser of this Agreement and
the Conveyance Papers to which Purchaser is a party, the performance by
Purchaser of the transactions contemplated by this Agreement and the Conveyance
Papers to which Purchaser is a party, and the fulfillment by Purchaser of the
terms of this Agreement and the Conveyance Papers to which Purchaser is a party,
will not conflict with, result in any breach of any of the material terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
material default under, any indenture, contract, agreement, mortgage, deed of
trust or other instrument to which Purchaser is a party or by which it or any of
its properties are bound.

(iv) No Violation. The execution, delivery and performance of this Agreement and
the Conveyance Papers to which Purchaser is a party by Purchaser and the
fulfillment by Purchaser of the terms contemplated herein and therein applicable
to Purchaser will not conflict with or violate any Requirements of Law
applicable to Purchaser.

(v) No Proceedings. There are no proceedings or investigations pending or, to
the best knowledge of Purchaser, threatened, against Purchaser, before any
Governmental Authority (i) asserting the invalidity of this Agreement or the
Conveyance Papers, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or the Conveyance Papers,
(iii) seeking any determination or ruling that, in the reasonable judgment of
Purchaser, would materially and adversely affect the performance by Purchaser of
its obligations under this Agreement or the Conveyance Papers to which Purchaser
is a party or (iv) seeking any determination or ruling that would materially and
adversely affect the validity or enforceability of this Agreement or the
Conveyance Papers.

(vi) All Consents. All authorizations, consents, orders or approvals of or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given by Purchaser in connection with the execution and
delivery by Purchaser of this Agreement and the Conveyance Papers to which it is
a party and the performance by Purchaser of the transactions contemplated by
this Agreement and the Conveyance Papers to which it is a party have been duly
obtained, effected or given and are in full force and effect.

(b) Notice of Breach. The representations and warranties set forth in
subsection 4.03(a) shall survive the conveyance of the Purchased Assets to
Purchaser. Upon discovery by Purchaser or Seller of a breach of any of the
representations and warranties set forth in subsection 4.03(a), the party
discovering such breach shall give prompt written notice to the other party.

[END OF ARTICLE IV]

 

17



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

Section 5.01. Covenants of Seller. Seller hereby covenants and agrees with
Purchaser as follows:

(a) Receivables Not To Be Evidenced by Instruments or Chattel Paper. Except in
connection with its enforcement or collection of a Receivable, Seller will take
no action to cause any Receivable sold to Purchaser hereunder to be evidenced by
any instrument or chattel paper (as defined in the applicable UCC) and if any
Receivable is so evidenced as a result of any action by Seller it shall be
deemed to be a Receivable described in Section 6.01 and shall be repurchased by
Seller in accordance with Section 6.01.

(b) Security Interests. Except for the Conveyances hereunder, Seller will not
sell, pledge, assign or transfer to any other Person, or take any other action
inconsistent with Purchaser’s ownership of the Purchased Assets or grant,
create, incur, assume or suffer to exist any Encumbrance arising through or
under Seller on, any Purchased Asset, whether now existing or hereafter created,
and Seller shall not claim any ownership interest in any Purchased Asset and
shall defend the right, title and interest of Purchaser in, to and under the
Purchased Assets, whether now existing or hereafter created, against all claims
of third parties claiming through or under Seller.

(c) Account Allocations. In the event that Seller is unable for any reason to
sell Receivables to Purchaser in accordance with the provisions of this
Agreement (including by reason of the application of the provisions of
Section 7.02 or any order of any Governmental Authority), then Seller agrees
(except as prohibited by any such order or any Requirement of Law) to allocate
and pay to Purchaser, after the date of such inability, all Collections with
respect to Principal Receivables previously sold to Purchaser. To the extent
that it is not clear to Seller whether collections relate to a Principal
Receivable that was sold to Purchaser or to a principal receivable that Seller
is unable to sell to Purchaser, Seller agrees that it shall allocate payments on
each Account with respect to the principal balance of such Account first to the
oldest principal balance of such Account. Notwithstanding any cessation of the
sale to Purchaser of additional Principal Receivables, Principal Receivables
sold to Purchaser prior to the occurrence of the event giving rise to such
inability, Collections in respect of such Principal Receivables, Finance Charge
Receivables whenever created that accrue in respect of such Principal
Receivables, and Collections in respect of such Finance Charge Receivables,
shall continue to be property of Purchaser.

(d) Delivery of Collections. In the event that Seller receives Collections with
respect to the Receivables (or any other amounts in respect of the Purchased
Assets transferred in accordance with this Agreement), Seller agrees to pay to
Purchaser (or to the Servicer if Purchaser so directs) all such Collections with
respect to the Receivables or such other amounts as soon as practicable after
receipt thereof.

(e) Notice of Encumbrances. Seller shall notify Purchaser promptly after
becoming aware of any Encumbrance arising through or under it on any Receivable
other than the Conveyances hereunder.

 

18



--------------------------------------------------------------------------------

(f) Conduct of Business. Seller shall do all things necessary to remain duly
organized, validly existing and in good standing as a corporation in its
jurisdiction of organization and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted.

(g) Compliance with Laws. Seller will comply with all laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it or its
respective properties may be subject.

(h) Sale Treatment. Seller will not account for (including for accounting
purposes), or otherwise treat, the transactions contemplated by this Agreement
in any manner other than as a sale of the Purchased Assets by Seller to
Purchaser.

(i) No Sales, Encumbrances, Etc. Except as contemplated hereunder, Seller will
not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Encumbrance arising through or under Seller upon,
any of the Purchased Assets.

(j) No Change in Business or Credit Card Guidelines. Seller will not make any
change in the character of its business or in any credit card guidelines it may
have, which change would, in either case, impair the collectibility of any of
the Receivables or have a material adverse effect on the condition (financial or
otherwise), business or properties of Seller or the ability of Seller to perform
its obligations hereunder.

(k) Protection of Interest in Purchased Assets. Seller shall authorize, execute
and file such financing statements, amendments to financing statements, and any
other documents reasonably requested by Purchaser or its successors and assigns
which may be required by law to perfect the ownership interest of Purchaser in
and to the Purchased Assets.

Section 5.02. Covenants of Seller with Respect to each Partridge Receivables
Purchase Agreements and the Sale and Purchase Agreement. (a) Seller, in its
capacity as purchaser of Receivables from Raphaels Bank or any other Account
Owner pursuant to a Partridge Receivables Purchase Agreement hereby covenants
that Seller will at all times enforce the covenants and agreements of Raphaels
Bank or such other Account Owner in the Account Ownership Agreement and
applicable Partridge Receivables Purchase Agreement.

(b) Seller also covenants that it will at all times enforce the covenants and
agreements of Barclays Bank in the Sale and Purchase Agreement.

(c) Seller covenants that it will provide Purchaser with such information as
Purchaser may reasonably request to enable Purchaser to determine compliance
with the covenants contained in this Section.

Section 5.03. Personal Data. The parties acknowledge and agree that no Personal
Data shall be transferred between the parties pursuant to or in connection with
this Agreement. Any data relating to the Accounts that is processed under this
Agreement shall be done in an anonymous format, without the use of Personal
Data.

[END OF ARTICLE V]

 

19



--------------------------------------------------------------------------------

ARTICLE VI

REPURCHASE OBLIGATION

Section 6.01. Seller’s Repurchase Obligations. In the event any Account is
(a)(i) within six (6) months of the Closing Date, determined to be an Account
that was an Excluded Account as of the Cut-Off Time or (ii) within eight
(8) months of the Closing Date, determined to be an Account that was an Excluded
Account as of the Cut-Off Time pursuant to clause (l) of the definition of
Excluded Account, or (b) within 90 days of transfer to the Purchaser, an Account
for which any representation or warranty under (i) Section 4.02(a)(iii) or
(ii) Section 4.02(a)(iv) is not true and correct on the date of transfer of the
related Receivable arising therein in any material respect for any related
Receivable as a result of any action or failure to act by Seller to the extent
such failure to be so true and correct results in such Receivable not being an
Eligible Receivable (in each case, a “Covered Account”), Seller shall pay to
Purchaser an amount equal to the Repurchase Price for all Receivables in such
Covered Account, calculated in the manner set forth in Section 6.02. Upon
payment of any such Repurchase Price with respect to any such Receivables,
Purchaser shall automatically and without further action sell, transfer, assign,
set-over and otherwise convey to Seller, without recourse, representation or
warranty, all the right, title and interest of Purchaser in and to such
Receivables, all Collections related thereto, all monies and amounts due or to
become due with respect thereto, all proceeds thereof, and all other Purchased
Assets related thereto. Purchaser shall execute such documents and instruments
of transfer or assignment and take such other actions as shall reasonably be
requested by Seller to effect the conveyance of such property pursuant to this
Section.

Section 6.02. Repurchase Price.

(a) The “Repurchase Price” for Receivables in the Covered Accounts classified as
such pursuant to Sections 6.01(a) or (b)(i) shall be the amount paid by Barclays
Bank for such Receivables under the Sale and Purchase Agreement. The “Repurchase
Price” for Receivables in the Covered Accounts classified as such pursuant to
Section 6.01(b)(ii) shall be an amount equal to the unpaid balance of such
Receivables.

(b) Upon payment of the Repurchase Price as set forth herein, Purchaser shall
deliver, or cause to be delivered, to Seller all files and books and records
relating to such repurchased Receivables and the related Covered Accounts.

Section 6.03. Reassignment of Noteholders’ Interest in Trust Portfolio. In the
event any representation or warranty set forth in subsection 4.01(a) or
subsection 4.02(a)(i) or (ii) is not true and correct in any material respect
and as a result of such breach Purchaser is required to accept a reassignment of
the Receivables previously sold by Seller to Purchaser pursuant to Section 2.06
of the Transfer and Servicing Agreement, Seller shall be obligated to accept a
reassignment of such Receivables from Purchaser on the terms set forth below.

Seller shall pay to Purchaser by depositing in the Collection Account
established under the Indenture in immediately available funds, not later than
11:00 a.m., London time, on the fifth Business Day after the day on which Seller
receives notice of such reassignment obligation, in payment for such
reassignment, an amount equal to the amount specified in

 

20



--------------------------------------------------------------------------------

Section 2.06 of the Transfer and Servicing Agreement. Upon any such reassignment
of the Receivables on such date, Purchaser shall automatically and without
further action sell, transfer, assign, set-over and otherwise convey to Seller,
without recourse, representation or warranty, all the right, title and interest
of Purchaser in and to the Receivables, all Collections related thereto, all
monies and amounts due or to become due with respect thereto, all proceeds
thereof, and all other Purchased Assets related thereto. Purchaser shall execute
such documents and instruments of transfer or assignment and take such other
actions as shall reasonably be requested by Seller to effect the conveyance of
such property pursuant to this Section.

[END OF ARTICLE VI]

 

21



--------------------------------------------------------------------------------

ARTICLE VII

TERM AND PURCHASE TERMINATION

Section 7.01. Term. This Agreement shall commence as of the date of execution
and delivery hereof and shall continue until such date as may be mutually agreed
by Purchaser and Seller after the termination of the Issuer as provided in
Article VIII of the Trust Agreement.

Section 7.02. Purchase Termination. If Seller shall fail generally to, or admit
in writing its inability to, pay its debts as they become due; or if a
proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of Seller in an
involuntary case under any Debtor Relief Law, or for the appointment of a
receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator or
other similar official of Seller or for any substantial part of Seller’s
property, or for the winding-up or liquidation of Seller’s affairs and, if
instituted against Seller, any such proceeding shall continue undismissed or
unstayed and in effect for a period of 60 consecutive days or upon entry of any
order or decree providing for such relief, or any of the actions sought in such
proceeding shall occur; or if Seller shall commence a voluntary case under any
Debtor Relief Law, or if Seller shall consent to the entry of an order for
relief in an involuntary case under any Debtor Relief Law, or consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator, conservator or other similar official of, or
for, any substantial part of its property, or Seller shall make any general
assignment for the benefit of its creditors; or Seller shall have taken any
corporate action in furtherance of any of the foregoing actions (each an
“Insolvency Event”); then Seller shall immediately cease to sell Principal
Receivables to Purchaser and shall promptly give notice to Purchaser, the Issuer
and the Indenture Trustee of such Insolvency Event. Notwithstanding any
cessation of the transfer to Purchaser of additional Principal Receivables,
Principal Receivables transferred to Purchaser prior to the occurrence of such
Insolvency Event, Collections in respect of such Principal Receivables, Finance
Charge Receivables whenever created, accrued in respect of such Principal
Receivables, and the Collections thereon, shall continue to be property of
Purchaser.

[END OF ARTICLE VII]

 

22



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS PROVISIONS

Section 8.01. Amendment. This Agreement and the rights and obligations of the
parties hereunder may not be changed orally, but only by an instrument in
writing signed by Purchaser and Seller in accordance with this Section 8.01.
This Agreement may be amended from time to time by Purchaser and Seller (i) to
cure any ambiguity, (ii) to correct or supplement any provisions herein which
may be inconsistent with any other provisions herein, (iii) to add any other
provisions with respect to matters or questions arising under this Agreement
which shall not be inconsistent with the provisions of this Agreement, (iv) to
change or modify the Purchase Price and (v) to change, modify, delete or add any
other obligation of Seller or Purchaser; provided, however that no amendment
pursuant to clause (iv) or (v) of this Section 8.01 shall be effective unless
any rating agency rating (at the request of the Issuer) any notes issued by the
Issuer has confirmed in writing to Seller and Purchaser that such amendment will
not result in a reduction or withdrawal of the then-existing rating of any such
notes. A copy of any amendment to this Agreement shall be sent to the rating
agencies rating (at the request of the Issuer) any notes issued by the Issuer.

Section 8.02. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 8.03. Notices. All demands, notices and communications hereunder shall
be in writing and shall be deemed to have been duly given if personally
delivered at or mailed by certified mail, return receipt requested, to (a) in
the case of Seller, CompuCredit International Acquisition Corp., 101 Convention
Center Drive, Suite 850-33A, Las Vegas, NV 89109 (facsimile no. (702)-734-0144),
(b) in the case of Purchaser, Partridge Funding Corporation, 3993 Howard Hughes
Parkway, Suite 250, Office 215, Las Vegas, Nevada 89169 (facsimile no.
(702) 866-2244) Attention: Rebecca Howell, with a copy to Lionel, Sawyer &
Collins, 50 W. Liberty Street, Suite 1100, Reno, Nevada 89501, Attention:
Colleen Dolan, Esq., (c) in the case of the Owner Trustee, Wilmington Trust FSB,
3993 Howard Hughes Parkway, Suite 250, Las Vegas, Nevada 89169, Attention:
Corporate Trust Administration (facsimile no. (702) 866-2244), or (d) in the
case of the Indenture Trustee, Deutsche Bank Trust Company Americas, 60 Wall
Street, MSNYC 60-2606, New York, New York 10005; or, as to each party, at such
other address as shall be designated by such party in a written notice to each
other party.

Section 8.04. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions, or
terms shall be deemed severable from the remaining covenants, agreements,
provisions, and terms of this Agreement and shall in no way affect the validity
or enforceability of the other provisions of this Agreement.

 

23



--------------------------------------------------------------------------------

Section 8.05. Assignment. Notwithstanding anything to the contrary contained
herein, other than as provided in Section 8.06, this Agreement may not be
assigned by the parties hereto; provided, however, that Seller shall have the
right to assign its right, title and interest in, to and under this Agreement to
(i) any successor by merger which assumes the obligations of this Agreement or
(ii) any entity; provided that any rating agency then rating (at the request of
the Issuer) any notes issued by the Issuer has confirmed in writing to Seller
and Purchaser that such assignment will not result in a reduction or withdrawal
of the then-existing rating of any of such notes.

Section 8.06. Acknowledgement and Agreement of Seller. Seller expressly
acknowledges and agrees that all of Purchaser’s right, title, and interest in,
to, and under this Agreement, including, without limitation, all of Purchaser’s
right, title, and interest in and to the Purchased Assets, will be assigned by
Purchaser to the Issuer, and a security interest therein will be granted by the
Issuer to the Indenture Trustee, and Seller consents to such assignment and
grant. Seller further agrees that notwithstanding any claim, counterclaim, right
of setoff or defense which it may have against Purchaser, due to a breach by
Purchaser of this Agreement or for any other reason, and notwithstanding the
bankruptcy of Purchaser or any other event whatsoever, Seller’s sole remedy
shall be a claim against Purchaser for money damages, and then only to the
extent of funds available to Purchaser, and in no event shall Seller assert any
claim on or any interest in the Purchased Assets or any proceeds thereof or take
any action which would reduce or delay receipt by Purchaser or the Issuer of
collections with respect to the Purchased Assets. Additionally, Seller agrees
that any amounts payable by Seller to Purchaser hereunder which are to be paid
by Purchaser to the Issuer shall be paid by Seller, at the written request of
Purchaser, directly to the Issuer.

Section 8.07. Further Assurances. Purchaser and Seller agree to do and perform,
from time to time, any and all acts and to execute any and all further
instruments required or reasonably requested by the other party, the Issuer or
the Indenture Trustee more fully to effect the purposes of this Agreement and
the Conveyance Papers, including, without limitation, the authorization or
execution of any financing statements, amendments thereto, or continuation
statements or equivalent documents relating to the Purchased Assets for filing
under the provisions of the UCC or other law of any applicable jurisdiction.

Section 8.08. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of Purchaser or Seller, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exhaustive of any rights, remedies,
powers and privileges provided by law.

Section 8.09. Counterparts. This Agreement may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

Section 8.10. Binding; Third-Party Beneficiaries. This Agreement will inure to
the benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns. The Issuer and the Indenture Trustee shall be
considered third-party beneficiaries of this Agreement.

 

24



--------------------------------------------------------------------------------

Section 8.11. Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and the Conveyance Papers set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
Conveyance Papers. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

Section 8.12. Headings. The headings are for purposes of reference only and
shall not otherwise affect the meaning or interpretation of any provision
hereof.

Section 8.13. Schedules and Exhibits. The schedules and exhibits attached hereto
and referred to herein shall constitute a part of this Agreement and are
incorporated into this Agreement for all purposes.

Section 8.14. Survival of Representations and Warranties. All representations,
warranties and agreements contained in this Agreement shall remain operative and
in full force and effect and shall survive conveyance of the Purchased Assets by
Purchaser to the Issuer pursuant to the Transfer and Servicing Agreement and the
grant of a security interest therein by the Issuer to the Indenture Trustee
pursuant to the Indenture.

Section 8.15. Nonpetition Covenant. Notwithstanding any prior termination of
this Agreement, Seller shall not, prior to the date which is one year and one
day after the termination of this Agreement, acquiesce, petition or otherwise
invoke or cause Purchaser or the Issuer to invoke the process of any
Governmental Authority for the purpose of commencing or sustaining a case
against Purchaser or the Issuer under any Debtor Relief Law or appointing a
receiver, conservator, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of Purchaser or the Issuer or any substantial part of its
property or ordering the winding-up or liquidation of the affairs of Purchaser
or the Issuer.

[END OF ARTICLE VIII]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have caused this Receivables Purchase
Agreement to be duly executed by their respective officers as of the date first
above written.

 

COMPUCREDIT INTERNATIONAL

ACQUISITION CORPORATION,

as Seller

By:  

/s/ Joshua C. Miller

Name:   Joshua C. Miller Title:   Assistant Secretary

PARTRIDGE FUNDING CORPORATION,

as Purchaser

By:  

/s/ Rebecca Howell

Name:   Rebecca Howell Title:   Assistant Secretary

[Signature Page to Receivables Purchase Agreement between CCIA and Partridge]